Title: To James Madison from Domenico A. Azuni, 8 May 1816
From: Azuni, Domenico A.
To: Madison, James


        
          Monseigneur
          Génes le 8. Mai 1816.
        
        J’ai l’honneur d’adresser à Votre Excellence trois éxemplaires de l’ouvrage, que je viens de publier sur la Piraterie, et sur les moyens propres à l’extirpation des Pirates Barbaresques.
        Je prie V.E. d’agréer l’un de ces éxemplaires pour elle, et de présenter les deux autres aux deux Chambres des Etats-Unis qu’elle préside si dignement.
        Je serai bien flatté si mon travail peut mériter votre approbation, et celle du Gouvernement; Ce serait la plus noble recompense que je puisse en ésperer. Monseigneur De Votre Excellence Le très humble et très Obeissant Serviteur
        
          D. A. Azuni
        
       
        CONDENSED TRANSLATION
        Has the honor to send JM three copies of a work Azuni has just published on piracy, and on the proper means for the extirpation of the Barbary pirates. Asks JM to accept one of the copies for himself, and to present the others to the two Chambers of the United States, over which JM presides in such a worthy manner. Should be very much gratified if his work earns JM’s approval and that of the government; it would be the noblest reward Azuni could hope for.
      